UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 95-8092


In Re: GERARD VALMORE BROWN,

                                                         Petitioner.




         On Petition for Writ of Mandamus. (CR-93-281)

Submitted:   November 28, 1995             Decided:   April 19, 1996


Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Gerard Valmore Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed this petition for a writ of mandamus seeking

to have this court direct the district court to act on his motion

filed pursuant to 28 U.S.C. § 2255 (1988). The district court has

last acted in the § 2255 proceeding on September 8, 1995. Because

the district court has acted within six months of the filing of the
petition, we find no unreasonable delay. Therefore, while we grant

leave to proceed in forma pauperis, we deny the petition. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                   PETITION DENIED




                                2